Detailed Action
This action is in response to application filed on 08/03/2020 which is a continuation of 15592991, filed 05/11/2017 , now U.S. Patent #10762289, 15592991 is a continuation of 14997138, filed 01/15/2016 , now U.S. Patent #9665555, 14997138 is a continuation of 12576254, filed 10/09/2009 , now U.S. Patent #9275031. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 08/03/2020 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10762289.  As mapped out in the table below, all the limitations of claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. 10762289. 

Current Application
Patent # US 10762289
1. A computer-readable hardware storage medium storing instructions, that when executed by a computing device, cause the computing device to: 

receive a data analysis expression associated with a column of a first table; 




determine a relationship between a second column of the first table and a third column of a second table using the data analysis expression; 


calculate a value of the data analysis expression associated with a spreadsheet cell in the first column and in a particular row using both first data in the particular row of the second column and second data retrieved from the third column of the second table, wherein the second data is selected using a filter context associated with the particular row; 




and output the value at the spreadsheet cell in the first table.

when executed by a computing device, cause the computing device to: 

receive a data analysis expression associated with a column of a first table, wherein the 
data analysis expression creates a relationship between a second column of the 
first table and a third column of a second table;  

determine the relationship between the first table and the second table using the data analysis 
expression;  


calculating a value of the data analysis expression associated with a spreadsheet cell in the first column and in a particular row using both 
first data in the particular row of the second column and second data retrieved 
from the third column of the second table, wherein the second column and the 
third column are related from the data analysis expression, wherein the first data and the second 

and outputting the value at the spreadsheet cell in the first table. 



receive a selection of a subset of rows of the first table; 

and automatically re-execute the data analysis expression for the selected subset of rows.
9.  The computer-readable hardware storage medium of claim 8, further storing instructions, that when executed by the processor, cause the processor to: 

receive a selection of a subset of rows of the first table;  

and automatically re-execute the data analysis expression for the selected subset 
of rows. 

3. The computer-readable hardware storage medium of claim 1, wherein the data analysis expression includes a user-defined formula.
10.  The computer-readable hardware storage medium of claim 8, wherein the data analysis expression includes a user-defined formula.
4. The computer-readable hardware storage medium of claim 1, wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table
11.  The computer-readable hardware storage medium of claim 8, wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table.
5. The computer-readable hardware storage medium of claim 4, wherein the data analysis expression includes at least one aggregation selected from the group consisting of: a sum pivot table aggregation, an average pivot table aggregation, a minimum pivot table aggregation, a maximum pivot table aggregation, and a count pivot table aggregation, wherein the at least one aggregation may be performed for a plurality of expressions other than the data analysis expression.
12.  The computer-readable hardware storage medium of claim 11, wherein the data analysis expression includes at least one aggregation selected from the group consisting of: a sum pivot table aggregation, an average pivot table aggregation, a minimum pivot table aggregation, a maximum pivot table aggregation, and a count pivot table aggregation, wherein the at least one aggregation may be performed for a plurality of expressions other than the data analysis expression.


13.  The computer-readable hardware storage medium of claim 8, wherein the relationship includes a related column that is an index column of the first table, an index column of the second table, or any combination thereof.
7. A method performed by a computing device comprising: 

receiving a data analysis expression associated with a first cell in a first column of a first table, wherein the data analysis expression uses as input a second column of the first table and a third column of a second table; 









calculating a value of the data analysis expression associated with the first cell and in a particular row using both first data in the particular row of the second column and second data retrieved from the third column of the second table, wherein the second data is selected using a filter context associated with the particular row; and outputting the value at the first cell in the first table.  

14.  A method performed by a computing device comprising: 

receive a data  analysis expression associated with a first cell in a first column of a first 
table, wherein the data analysis expression references a second column of the 
first table and a third column of a second table, wherein the first table and 
the second table are related by the data analysis expression;  

determine the relationship between the first table and the second table using the data 
analysis expression;  


calculating a value of the data analysis expression 
associated with the first cell and in a particular row using both first data in the particular row of the second column and second data retrieved from the third column of the second table, wherein the second column and the third 
column are related from the data analysis expression, wherein the first data 
and the second data are selected using a filter context associated with the particular row;  and outputting the value at the first cell in the first table.
8. The method of claim 7, wherein the first table is a multi-dimensional cube data structure.  



9. The method of claim 8, wherein the multi-dimensional cube data structure is an online analytical processing ("OLAP") cube data structure.  

16.  The method of claim 15, wherein the multi-dimensional cube data structure is an online analytical processing ("OLAP") cube data structure.
10. The method of claim 7, wherein the data analysis expression includes a user- defined formula.  

17.  The method of claim 14, wherein the data analysis expression includes a user-defined formula.
11. The method of claim 7, further comprising automatically re-executing the data analysis expression in response to a pivot operation of a pivot table, wherein the first table is a pivot table.  

18.  The method of claim 14, further comprising automatically re-executing the data analysis expression in response to a pivot operation of a pivot table, wherein the first table is a pivot table.
12. The method of claim 7, wherein a reference to the second column resolves to the second column when the reference is used in a column calculation, and wherein a reference to the second column resolves to a value stored at a particular row of the second column when the reference is used in a scalar calculation.  

19.  The method of claim 14, wherein the reference to the second column resolves to the second column when the reference is used in a column calculation, and wherein the reference to the second column resolves to a value stored at a particular row of the second column when the reference is used in a scalar calculation.
13. The method of claim 7, wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table.  

20.  The method of claim 14, wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table.
14. A method executing on one or more computing devices, the method causing the one or more computing devices to: 

receive a data analysis expression associated with a first column of a first table, wherein the data analysis expression operates in conjunction with a relationship between a second column of a second table and a third column of a third table;









andPage 3 of 6 4812-3129-0062 v1327872-US-CNT[2]/28841.276715Proposed Claimscalculate a value of the data analysis expression associated with a cell in a particular row of the first column using both first data retrieved from the particular row of the second table and second data retrieved from the third table based on a filter context associated with the particular row; 

and output the calculated value at the cell in the first table.  



receive a data analysis expression associated with a first column of a first table, wherein the data analysis expression creates a relationship between a second column of a second table 


determine the relationship between the second 
table and the third table using the data analysis expression;  

and calculating a value of the data analysis expression associated with a cell in a particular 
row of the first column using both first data retrieved from the particular row of the second table and second data retrieved from the third table based on a filter context associated with the particular row;  

and outputting the calculated value at the cell in the first table.

2.  The method of claim 1 wherein the first data structure is an online analytical processing ("OLAP") cube.
16. The method of claim 14, wherein the method further causes the one or more computers to: receive a selection of a subset of the particular row of the first table; and automatically re-execute the data analysis expression for the subset of the particular row of the first table.  

3.  The method of claim 1, wherein the method further causes the one or more computers to: receive a selection of a subset of the particular row of the first table; and automatically re-execute the data analysis expression for the subset of the particular row of the first table.
17. The method of claim 14, wherein the data analysis expression includes a formula.  

4.  The method of claim 1, wherein the data analysis expression includes a formula.
18. The method of claim 17, wherein the data analysis expression includes a formula associated with at least one aggregation, wherein the at least one aggregation is selected from the group 




6.  The method of claim 1, wherein the data analysis expression includes at least one time-based function from dateadd, datesbetween, datesinperiod, or parallelperiod.
20. The method of claim 14, wherein the data analysis expression includes a related table function, a relatedtable table function, a filter table function, a distinct table function, a values table function, an all table function, an allexcept table function, an allnoblankrow table function, or any combination thereof.

7.  The method of claim 1, wherein the data analysis expression includes a related table function, a relatedtable table function, a filter table function, a distinct table function, a values table function, an all table function, an all except table function, an allnoblankrow table function, or any combination thereof.


Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 9665555 B2.  All the limitations of claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. 9665555.
Independent claims 1, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,7,14, 21, and/or 28 of U.S. Patent No. 9275031 B2. All the limitations of claims 1, 7, 14 are disclosed by claims 1, 7, 14, 21 and/or 28 of U.S. Patent No. 9275031.
At least due to dependency, claims 2-6, 8-13, and 15-20 are rejected under the same rational as set forth above.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2006/0069696 A1 (USPAT#7415481), referred herein after as D1) further incorporating by reference the teachings of Becker et al. (US 2006/0075328 Al, referred hereinafter as D2) in view of Angrish et al. (US 2009/0158251 Al, referred herein after as D3) in view of Lowe (“Anatomy of Excel formatting: Part 2”, NPL, dated 09/27/2005, pages 1-16, referred hereinafter as D4). 

As per claim 1, D1/D2 discloses, 
A computer-readable hardware storage medium storing instructions, that when executed by a computing device, cause the computing device to, (D1, figures 1-2). 
receive a data analysis expression associated with a column of a first table,
calculate a value of the data analysis expression associated with a spreadsheet cell in the first column and in a particular row using both first data in the particular row of the second column and second data retrieved from the third column of the second table, wherein the second data is selected using a filter context associated with the particular row; and output the value at the spreadsheet cell…, (D2, [0046]-[0047], figure 1 b-1c discloses “The spreadsheet module proceeds through each successive function or argument in series order. In some embodiments, the spreadsheet output a set of intermediate data (such as intermediate set of data 316} after the application of each function or argument... the final function or argument creates the output data... for example, if a FILTER function and a sort formula to the same table of data, the spreadsheet can first create an intermediate set of data, then, the spreadsheet may apply the sort formula to the intermediate set of data to create to create the output data... next, a send operation 412 sends the output data to the spreadsheet", D2 clearly includes calculating a value of the data analysis expression based on first data in the particular row of the first spreadsheet table (e.g. Sales list table and total sales column) and second data retrieved from the second spreadsheet table (e.g. Intermediate data set table of total sales when function are stacked filter 1, filter 2,..) based on a filter context associated with the particular row, outputting the data in a cell of the column.).
D1/D2 fails to expressly disclose - determine a relationship between a second column of the first table and a third column of a second table using the data analysis expression.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1/D2, to include the teachings of D3. This would have been obvious with predicable results of generating join condition, using the join conditions to appropriately retrieve data from multiple tables as disclosed by D3. 
D1/D2/D3 discloses outputting values in a cell of the same spreadsheet; however, D1/D2/D3 fail to expressly disclose that the spreadsheet cell is in the first table. 

Accordingly, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1/D2, to include the spreadsheet cell is in in which a value is placed in is in the first table. This would have been obvious for purpose making tables/spreadsheets more attractive by defining its boundaries as disclosed by D4 (page 2-3). 

As per claim 2, the rejection of claim 1 further incorporated, D1/D2 discloses,
 receive a selection of a subset of rows of the first table; and automatically re-execute the data analysis expression for the selected subset of rows, (D1,0053 discloses “a user may refer to just the total for given column by using a special semantic designation. For example, a special semantic designation to refer to a “total" structure may be as follows: =Table1 [Height, [#Total]]. Here, the semantic designation for returning a total is differentiated from a column name through use of a symbol (*#) that indicates to the spreadsheet application that is part of the structure and not a column name”, dearly includes further comprising, receiving a selection of a subset of rows of the at least one data table (e.g. user 

As per claim 3, the rejection of claim 1 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a user-defined formula, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula). 

As per claim 4, the rejection of claim 1 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns). 

As per claim 5, the rejection of claim 4 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes at least one aggregation selected from the group consisting of: a sum pivot table aggregation, an average pivot table aggregation, a minimum pivot table aggregation, a maximum pivot table aggregation, and a count pivot table aggregation, wherein the at least one aggregation may be performed for a plurality of expressions other than the data analysis expression, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns including table maybe a pivot tables).

As per claim 6:
The rejection of claim 1 further incorporated.
D1/D2 fails to expressly disclose - wherein the relationship includes a related column that is an index column of the first table, an index column of the second table, or any combination thereof.
D3 (figure 4A and accompanying text, [0068-0077) discloses “After receiving SQL query 400, according to the techniques described herein the database server automatically discovers the PK/FK key relationships that are defined for tables 402 "EMP" and 404 "DEPT",.. Thereafter, according to the techniques described herein the database server translates the determined PK/FK key relationships into join conditions, and uses the join conditions to generate an XQuery query which when executed returns the spreadsheet data specified in SQL query 400".
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1/D2, to include wherein the relationship includes a related column that is an index column of the first table, an index column of the second table, or any combination thereof. This would have been obvious with predicable results of generating join condition, using the join conditions to appropriately retrieve data from multiple tables as disclosed by D3.

Claims 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2006/0069696 A1 (USPAT#7415481), referred herein after as D1) further incorporating by reference the teachings of Becker et al. (US 2006/0075328 Al, referred hereinafter as D2) in view of Lowe (“Anatomy of Excel formatting: Part 2”, NPL, dated 09/27/2005, pages 1-16, referred hereinafter as D4).

As per claim 7, D1/D2 discloses,
 A method performed by a computing device comprising, (D1, figures 1-2).  
receiving a data analysis expression associated with a first cell in a first column of a first table, wherein the data analysis expression uses as input a second column of the first table and a third column of a second table, (D2, [0046]-[0047], figure 1b discloses “The spreadsheet module proceeds through each successive function or argument in series order. In some embodiments, the spreadsheet output a set of intermediate data (such as intermediate set of data 316) after the application of each function or argument... the final function or argument creates the output data... for example, if a FILTER function and a sort formula to the same table of data, the spreadsheet can first create an intermediate set of data, then, the spreadsheet may apply the sort formula to the intermediate set of data to create the output data... next, a send operation 412 sends the output data to the spreadsheet". Thus, D2 includes receive data analysis function for column of a first spreadsheet table (e.g. figure 1 b “=FILTER(SalesList [Total Saies]>2000)‘') from a first data structure (e.g.  
calculating a value of the data analysis expression associated with the first cell and in a particular row using both first data in the particular row of the second column and second data retrieved from the third column of the second table, wherein the second data is selected using a filter context associated with the particular row; and outputting the value at the first cell in [spreadsheet], (D2, [0046]-[0047], figure 1b-1c discloses “The spreadsheet module proceeds through each successive function or argument in series order. In some embodiments, the spreadsheet output a set of intermediate data (such as intermediate set of data 316} after the application of each function or argument... the final function or argument creates the output data... for example, if a FILTER function and a sort formula to the same table of data, the spreadsheet can first create an intermediate set of data, then, the spreadsheet may apply the sort formula to the intermediate set of data to create to create the output data... next, a send operation 412 sends the output data to the spreadsheet", D2 clearly includes calculating a value of the data analysis expression based on first data in the particular row of the first spreadsheet table (e.g. Sales list table and total sales column) and second data retrieved from the 
D1/D2/D3 discloses outputting values in a cell of the same spreadsheet; however, D1/D2/D3 fail to expressly disclose that the spreadsheet cell is in the first table. 
However, designating range cells/rows/columns as first table is arbitrary and is at whim of the user.  For instance, D4 (pages 2-9) discloses and allows for to user to draw border around any number of cells/rows/columns to define an arbitrary sized table or first table.  Thus, D4 allows for redefining any output tables to be/be part of a first table.    
Accordingly, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1/D2, to include the spreadsheet cell is in in which a value is placed in is in the first table. This would have been obvious for purpose making tables/spreadsheets more attractive by defining its boundaries as disclosed by D4 (page 2-3). 


As per claim 8, the rejection of claim 7 further incorporated, D1/D2 discloses,
wherein the first table is a multi-dimensional cube data structure, (D1, 0070 discloses tables maybe linked to OLAP data structures having nth number of dimensions). 

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein the multi-dimensional cube data structure is an online analytical processing ("OLAP") cube data structure, (D1, 0070 discloses tables maybe linked to OLAP data structures having nth number of dimensions).

As per claim 10, the rejection of claim 7 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a user- defined formula, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns). 

As per claim 11, the rejection of claim 7 further incorporated, D1/D2 discloses,
further comprising automatically re-executing the data analysis expression in response to a pivot operation of a pivot table, wherein the first table is a pivot table, (D1, abstract, Figure 1a-1b, figure 3-4, [0028], [0044]-[0053],0061-0082, 0070-0077) “receiving a change to the data included in one or more structural references and automatically adjusting the one or more structures references to maintain the references.,, the user could recite sematic designation "Height’1. The spreadsheet application could recognize that "height” is a Colum header name 110 for column 112... thus "height" is a piece context information in the spreadsheet... user recites the semantic designation "Height" in a formula..=AVERAGE (Tablet [Height])... structural references can be dynamically 

As per claim 12, the rejection of claim 7 further incorporated, D1/D2 discloses,
 wherein a reference to the second column resolves to the second column when the reference is used in a column calculation, and wherein a reference to the second column resolves to a value stored at a particular row of the second column when the reference is used in a scalar calculation, (D1, abstract, Figure 1a-1b, figure 3-4, [0026], [0044]-[0053], [0061]-[0062], [0070-0077] “receiving a change to the data included in one or more structural references and automatically adjusting the one or more structures references to maintain the references.,, the user could recite somatic designation '’Height". The spreadsheet application could recognize that "height" is a Colum 

As per claim 13, the rejection of claim 7 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a formula to be aggregated over rows of at least one data table, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns).

Claims 14-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2006/0069696 A1 (USPAT#7415481), referred herein after as D1) further incorporating by reference the teachings of Becker et al. (US . 

As per claim 14, D1/D2 discloses,
A method executing on one or more computing devices, the method causing the one or more computing devices to, (D1, figures 1-2).  
receive a data analysis expression associated with a first column of a first table…,(D2, [0046]-[0047], figure 1b discloses “The spreadsheet module proceeds through each successive function or argument in series order. In some embodiments, the spreadsheet output a set of intermediate data (such as intermediate set of data 316) after the application of each function or argument... the final function or argument creates the output data... for example, if a FILTER function and a sort formula to the same table of data, the spreadsheet can first create an intermediate set of data, then, the spreadsheet may apply the sort formula to the intermediate set of data to create the output data... next, a send operation 412 sends the output data to the spreadsheet". Thus, D2 includes receive data analysis function for column of a first spreadsheet table (e.g. figure 1 b “=FILTER(SalesList [Total Saies]>2000)‘') from a first data structure (e.g. workbook), wherein the input includes a data analysis expression based on at least one column of the second spreadsheet table (e.g. Sales list filter >2000) and based on at least one column of a third spreadsheet table from data structure (e.g. functions can stacked, i.e. Filter (Sales List, [Total Saies]>200G (filter 1) , Sort [Total Sales], (filter 2), where filter 2 is applied to intermediate data 
and calculate a value of the data analysis expression associated with a cell in a particular row of the first column using both first data retrieved from the particular row of the second table and second data retrieved from the third table based on a filter context associated with the particular row; and output the calculated value at the cell in the first table, (D2, [0046]-[0047], figure 1b-1c discloses “The spreadsheet module proceeds through each successive function or argument in series order. In some embodiments, the spreadsheet output a set of intermediate data (such as intermediate set of data 316} after the application of each function or argument... the final function or argument creates the output data... for example, if a FILTER function and a sort formula to the same table of data, the spreadsheet can first create an intermediate set of data, then, the spreadsheet may apply the sort formula to the intermediate set of data to create to create the output data... next, a send operation 412 sends the output data to the spreadsheet", D2 clearly includes calculating a value of the data analysis expression based on first data in the particular row of the second spreadsheet table (e.g. Sales list table and total sales column) and second data retrieved from the third spreadsheet table (e.g. Intermediate data set table of total sales when function are stacked filter 1, filter 2,..) based on a filter context associated with the particular row, outputting the data in a cell of the column of the first table.).
D1/D2 fails to expressly disclose - wherein the data analysis expression operates in conjunction with a relationship between a second column of a second table and a third column of a third table.
D3 (figure 4A and accompanying text, [0068]-[0077) discloses “After receiving SQL query 400, according to the techniques described herein the database server automatically discovers the PK/FK key relationships that are defined for tables 402 "EMP" and 404 "DEPT",.. Thereafter, according to the techniques described herein the database server translates the determined PK/FK key relationships into join conditions, and uses the join conditions to generate an XQuery query which when executed returns the spreadsheet data specified in SQL query 400". Thus, D3 discloses wherein the data analysis expression (e.g. sql query) creates a relationship between a second column of the first table and a third column of a second table (e.g. system of D3 identifies/determines/creates a relationship between different tables based on sql query in combination with content of the tables), determine the relationship between the first table and the second table using the data analysis expression... where the second column and the third column are related from the data analysis expression in order to generate spreadsheet data.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1/D2, to include the teachings of D3. This would have been obvious with predicable results of generating join condition, using the join conditions to appropriately retrieve data from multiple tables as disclosed by D3. 

As per claim 15, the rejection of claim 14 further incorporated, D1/D2 discloses, 
wherein at least one table is from a data structure that comprises an online analytical processing ("OLAP") cube, (D1, 0070 discloses tables maybe linked to OLAP data structures having nth number of dimensions).

As per claim 16, the rejection of claim 14 further incorporated, D1/D2 discloses,
receive a selection of a subset of the particular row of the first table; and automatically re-execute the data analysis expression for the subset of the particular row of the first table, (D1,0053 discloses “a user may refer to just the total for given column by using a special semantic designation. For example, a special semantic designation to refer to a “total" structure may be as follows: =Table1 [Height, [#Total]]. Here, the semantic designation for returning a total is differentiated from a column name through use of a symbol (*#) that indicates to the spreadsheet application that is part of the structure and not a column name”, dearly includes further comprising, receiving a selection of a subset of rows of the at least one data table (e.g. user only selecting the total cell), and automatically re-executing the data analysis expression with respect to the selected subset of rows (e.g. executing =Table [Height, [#Total]]).

As per claim 17, the rejection of claim 14 further incorporated, D1/D2 disclose,
wherein the data analysis expression includes a formula, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns). 

As per claim 18, the rejection of claim 17 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a formula associated with at least one aggregation, wherein the at least one aggregation is selected from the group consisting of: a sum pivot table aggregation, an average pivot table aggregation, a minimum pivot table aggregation, a maximum pivot table aggregation, and a count pivot table aggregation, (D1, abstract, figures 1a-1b, figures 3-4, 0044-0053, 0061discloses user defined formula including “average” formula for rows/columns including table maybe a pivot tables).


As per claim 20, the rejection of claim 14 further incorporated, D1/D2 discloses,
wherein the data analysis expression includes a related table function, a relatedtable table function, a filter table function, a distinct table function, a values table function, an all table function, an allexcept table function, an allnoblankrow table function, or any combination thereof, (D2, figure 6 . 


Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2006/0069696 A1 (USPAT#7415481), referred herein after as D1) further incorporating by reference the teachings of Becker et al. (US 2006/0075328 Al, referred hereinafter as D2) in view of Angrish et al. (US 2009/0158251 Al, referred herein after as D3) in view of Wiles (US 2008/0294612 Al, referred herein after as D5).

As per claim 19:
The rejection of claim 14 further incorporated.
D1/D2 fails to expressly disclose - wherein the data analysis expression includes at least one time-based function from dateadd, datesbetween, datesinperiod, or parallelperiod.
D5 ([0039]-[0046] and figure 3) discloses the above limitation.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention, disclosed in D1, to include wherein the data analysis expression includes at least one time-based function, for the purpose of providing aggregating sales or data over period of time for data analysis purposes as disclosed by D5 and commonly known in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144